Citation Nr: 1132721	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  11-10 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PSTD) has been received.

2.  Entitlement to service connection for PTSD.

3. Entitlement to service connection for psychiatric disability other than PTSD.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1952 to February 1955.   

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO declined to reopen a claim for service connection for PTSD.  In October 2009, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in February 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2011.

In August 2011, an Acting Deputy Vice Chairman of the Board granted the Veteran's motion to advance his appeal on the Board's docket.  See 38 U.S.C.A.      § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

Regarding characterization of the appeal, the Board notes that, regardless of the RO's actions, it has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen-the Board has listed these matters as the first two issues on the title page.

Also, although in this case, the RO has characterized the underlying claim on appeal only as one for service connection for PTSD, the Board had characterized the merits appeal as also encompassing the matter of service connection for psychiatric disability other than PTSD, consistent with the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the claimant's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  In this case, the Veteran has had diagnoses of a psychiatric disorder other than PTSD-specifically,  major depressive disorder. Thus, consistent with Clemons and the current record, the Board has recharacterized the appeal as set forth on the title page.

The Board's decision on the petition to reopen the claim for service connection for PTSD is set forth below.  The claims for service connection for PTSD, and for a psychiatric disability other than PTSD, are addressed in the remand following the order; these matters are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  In an August 2002 rating decision, the RO denied the Veteran's claim for service connection for PTSD; although notified of the denial and of his appellate rights in a letter that same month, the Veteran did not initiate an appeal.

3.  Additional evidence associated with the claims file since the August 2002 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for PTSD, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision in which the RO denied a claim for service connection for PTSD is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As pertinent evidence received since the August 2002 denial is new and material, the criteria for reopening the claim for service connection for PTSD are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010) (as in effect for claims filed on and after August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the request to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f) (2010).  

In this case, the Veteran alleges that he has PTSD due to sexual assault in service.  If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3).

The Veteran's claim for service connection for PTSD was originally denied in an October 1999 rating decision, wherein the RO found that the Veteran's claim was not well-grounded, as there was no evidence of a medical diagnosis of PTSD.  The claim for service connection was again denied in an August 2002 rating decision, wherein the RO, while acknowledging a current diagnosis of PTSD, found that there was no evidence corroborating the Veteran's account of in-service sexual assaults.  

The pertinent evidence then of record consisted of the Veteran's service treatment records, reflecting no treatment for PTSD or any other psychiatric disorder during service, post-service VA outpatient treatment records from 1997 through 1999 reflecting a diagnosis of depression and anxiety disorder, a March 1999 report from the Durham Center also reflecting a diagnosis of major depressive disorder, as well as the Veteran's account of sexual assault while in the military, an April 2002 report from Dr. H. noting a diagnosis of PTSD and major depression, a statement from the Veteran's wife outlining family difficulties she believed were due to his PTSD, and various statements from the Veteran documenting his accounts of being sodomized and sexually assaulted numerous times during service.

Although notified of the denial and of his appellate rights in an August 2002 letter, the Veteran did not initiate an appeal of the August 2002 RO decision.  See 38 C.F.R. § 20.200.  The RO's August 2002 denial of the claim is therefore final as to the evidence then of record, and is not subject revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. [The Board notes, parenthetically, that the Veteran alleged clear and unmistakable error (CUE) in the August 2002 rating decision, which was subsequently denied by the Board in a July 2007 decision].

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claim for service connection in March 2009.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim is the August 2002 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since the August 2002 rating decision includes psychiatric treatment records from Dr. H., dated from 2002 through 2008, which reflect continued diagnoses of PTSD and note reports of in-service sexual assault, a December 2002 statement from the Veteran's wife indicating that he detailed the incidents of in-service sexual assaults during his time in service and prior to their marriage in 1955, and a March 2009 statement from the Veteran's children documenting the Veteran's violent and erratic behavior throughout their childhood.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for PTSD due to in-service sexual assault.  At the time of the prior March 2002 final denial, there was no evidence relating the Veteran's PTSD to in-service events. However, the newly submitted evidence includes records from the Veteran's mental health provider discussing PTSD in relation to his accounts of sexual assault.

In addition, the statement from the Veteran's wife indicating that the Veteran contemporaneously reported the incidents of sexual assault tends to corroborate the Veteran's accounts.  As noted above, in cases where PTSD is allegedly due to in-service sexual assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident, to include statements from family members.  In addition, the Board again emphasizes that the credibility of this evidence is presumed.  See Justus, 3 Vet. App. at 512-3.  

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the March 2002 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, the medical evidence is "material" in that confirms diagnoses of current PTSD, and the lay and medical evidence tending to corroborate the Veteran's account of in-service sexual assault addresses a potential relationship between diagnosed psychiatric disability and these incidents.   Hence, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, and raises a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received, the request to reopen the claim for service connection for PTSD is granted.


REMAND

To avoid any prejudice to the Veteran, the RO should adjudicate the  reopened claim for service connection for PTSD, in the first instance. Likewise, to avoid any prejudice to the Veteran, a remand for initial RO consideration of the matter of service connection for psychiatric disability other than PTSD, is also warranted.

Prior to such adjudications, however, the Board also finds that additional development of both claims is  warranted.  

As reflected in various written statements, the Veteran has reported that he was the victim of three separate sexual assaults, where he was sodomized by fellow service members.  

The Veteran has been diagnosed with PTSD related to in-service sexual assault, as reflected, for example, in an April 2002 letter from the Veteran's treating physician, Dr. H.  The remaining question is whether there exists credible evidence that any claimed in-service stressor actually occurred.

As noted above, the Veteran's claim for service connection for PTSD falls within the category of situations, to include allegations of sexual assault, in which it is not unusual for there to be an absence of service records documenting the events of which the veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999). 38 C.F.R. § 3.304(f)(3) reflects a recognition that service records may not contain evidence of personal assault, and that alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault. See YR v. West, 11 Vet. App. 393, 399 (1998).  See also VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 17, Developing Claims for Service Connection for PTSD Based on Personal Trauma (Dec. 13, 2005).

While the Veteran's service records reflect no treatment for injuries sustained following the alleged sexual assaults, there is evidence that the Veteran was treated for gonorrhea in April 1953 and April 1954.  He was also treated for a laceration of the frenulum in February 1954.  In addition, the Veteran's wife's statement reflects that he reported these incidents to her around the time of his discharge from service in 1955.  

The Board points out that 38 C.F.R. § 3.304(f)(5) provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred.  Given all of the foregoing, the Board finds that such an opinion would be helpful in resolving the claim for service connection for PTSD.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Moreover, if the examiner finds that there is sufficient evidence to establish that the in-service personal assault occurred, the examiner should also comment upon the relationship, if any, between such assault and any diagnosed psychiatric disability other than PTSD-to particularly include major depression. 

Hence, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, shall result in denial of the reopened claim for service connection.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.


Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. §  5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection for PTSD and for psychiatric disability other than PTSD.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.  § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, to include psychological testing, if warranted (with all results made available to the examining psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail.

In reviewing the Veteran's claims file, the examiner should identify all evidence  suggestive of an in-service sexual assault.  The examiner should then express an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the in-service stressful experiences described by the Veteran occurred.

If the examiner determines that the claimed in-service assault occurred, then he or she should make a determination as to whether the Veteran currently has PTSD as a result of the in-service stressor.). The examiner is instructed that only the specifically corroborated in-service stressful event may be considered for the purpose of determining whether exposure to such an in-service event has resulted in PTSD. If a diagnosis of PTSD is deemed appropriate, the examiner should also comment upon the link between the current symptomatology and the Veteran's verified stressor.

The examiner should also clearly identify all current psychiatric disabilities other than PTSD, to include major depression.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in otherwise medically-related to the in-service assault.  
The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the  scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for service connection for PTSD and for psychiatric disability other than PTSD.  If the Veteran fails, without good cause, to report to the scheduled psychiatric examination, in adjudicating the reopened claim for service connection for PTSD,  the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate both claims in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.  

7.  If any e benefit sought on appeal remain denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of all additional legal authority considered (to include 38 C.F.R. §3.655(b) if warranted), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (


West Supp. 2010).   The RO is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


